Citation Nr: 1017674	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  05-37 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for peptic ulcer 
disease.

2.  Entitlement to service connection for ischemic heart 
disease, formerly characterized as angina pectoris.




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The Veteran had Recognized Guerilla Service from February 
1945 to March 1946.  The Veteran served during World War II.  
The Veteran was not a prisoner of war during his active 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of Philippines.

In October 2007, the Board issued a decision that denied the 
Veteran's claim for service connection for bilateral hearing 
loss and reopened the Veteran's previously denied claim for 
service connection for heart disease.  The October 2007 
decision remanded the Veteran's heart disease and peptic 
ulcer disease claims for further development. 

In March 2010, after issuance of the most recent supplemental 
statement of the case, the Veteran submitted a statement from 
his private physician, F.T., M.D.  The Board notes that this 
statement is duplicative of earlier statements received from 
Dr. F.T. in September 2005 and November 2007.  As such, the 
RO has already considered the information that is repeated in 
the March 2010 letter.  Accordingly, remand of this claim for 
RO review of the March 2010 statement would only cause delay 
without any benefit to the Veteran.  The Board finds that the 
Veteran's case is ready for review and that such adjudication 
without issuance of another supplemental statement of the 
case is not prejudicial to the Veteran.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran developed peptic ulcer disease as a result of 
service.

2.  The Veteran's ischemic heart disease, formerly 
characterized as angina pectoris, developed more than a year 
after discharge from service and is not related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peptic ulcer 
disease have been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  Ischemic heart disease, formerly characterized as angina 
pectoris, was not incurred or aggravated by service and may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and implemented at 38 C.F.R. § 3.159 (2009), amended 
VA's duties to notify and assist a claimant in developing the 
information and evidence necessary to substantiate a claim.

In April 2005, prior to the rating decision that denied the 
claims, the RO sent a letter to the Veteran which advised him 
of the VCAA, including the types of evidence and/or 
information necessary to substantiate his claims and the 
relative duties upon himself and VA in developing his claims.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran was sent a notice letter compliant with Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) in August 2006.  The RO 
then subsequently reviewed the claims and issued a 
supplemental statement of the case February 2010.  
Consequently, the Board finds that any defect in the timing 
of the notice has been cured and thus resulted in no 
prejudice to the Veteran.  Pelegrini v. Principi, 18 Vet. 
App. 112; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Veteran's service records and VA medical records have 
been obtained.  The Veteran has been provided a VA medical 
examination.  He has been accorded ample opportunity to 
present evidence and argument in support of the appeal and he 
has done so.  He provided private medical records, private 
medical statements, and lay statements in support of his 
claims.  There is no indication that there is any additional 
relevant evidence to be obtained by either VA or the Veteran.  

The Board is satisfied that the originating agency properly 
processed the Veteran's claims after providing the required 
notice and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further 
notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303.  

Service connection may also be granted for certain chronic 
diseases, such as cardiovascular disease when such disease is 
manifested to a compensable degree within one year of 
separation from service.  38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).

III.  Peptic Ulcer Disease

The Veteran asserts that he developed peptic ulcer disease 
during service and that he has continued to have this 
disability ever since.  

An examination report for the Philippine Army dated in 
September 1945 reveals no gastrointestinal abnormalities.  

An April 1990 private medical record indicates that the 
Veteran had a bleeding peptic ulcer.  In November 2007, a 
private physician stated that he had treated the Veteran for 
peptic ulcer disease since 1984.  There are several 
statements dated in December 2005 in which the authors 
asserted that they had known the Veteran for many years and 
that they remember that the Veteran had peptic ulcers 
immediately following service.

Treatment records dated from December 2002 to September 2005 
indicate treatment for and diagnoses of peptic ulcer disease.

The Veteran was examined by a VA physician in December 2009.  
The examiner noted that he had reviewed the entire file.  The 
examiner was of the opinion that it is at least as likely as 
not that the Veteran's peptic ulcer disease had its origin in 
military service.

The Board recognizes that there are no medical records which 
document peptic ulcer disease until many years after 
discharge from service; however, after examining the Veteran 
and reviewing his medical records, the December 2009 VA 
examiner was of the opinion that the Veteran's peptic ulcer 
disease is due to the hardships the Veteran experienced 
during service.  There is no medical opinion to the contrary.  
Accordingly, service connection is warranted for peptic ulcer 
disease.  In this case all doubt has been weighed in favor of 
the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



IV.  Ischemic Heart Disease

As explained below, based on the lack of any medical records 
showing heart disease until many years after discharge from 
service, and based on the most probative medical evidence, 
the Board finds that service connection for heart disease is 
not warranted.

The Veteran's Army records, including a September 1945 
Philippine Army medical examination report, do not reflect 
any complaints or diagnoses of angina pectoris, or any other 
heart condition.  An April 1990 medical certificate reflected 
the Veteran's complaints of chest pain and dyspnea.  The 
physician diagnosed the Veteran as having severe 
hypertension, cerebral insufficiency, and coronary 
insufficiency.  The physician did not opine as to whether the 
Veteran's diagnoses were linked to service.

In November 2004, the Veteran's treating physician submitted 
a letter wherein he noted the Veteran's current diagnoses of 
congestive heart failure and ischemic heart disease.  The 
physician did not opine as to the etiology of these 
diagnoses.

In a February 2005 letter, a Filipino veteran asserted that 
the Veteran incurred ischemic heart disease and beriberi from 
World War II.  He named a nurse who he reported had treated 
the Veteran.

In another February 2005 statement, also from a Filipino 
veteran, it was noted that the Veteran was treated for heart 
disease after discharge from service.  The statement included 
the name of a deceased physician who purportedly treated the 
Veteran.  This veteran asserted that the Veteran had ischemic 
heart disease because of "mountain fastness aggravated in 
his military service."

Treatment records dated from December 2002 to September 2005 
indicate treatment for and diagnoses of ischemic heart 
disease.  These records do not include an opinion as to the 
etiology of the claimed diagnoses.

In September 2005 Dr. F.T. stated that the Veteran had 
ischemic heart disease.  In a November 2007 note, Dr. F.T. 
stated that he had treated the Veteran for ischemic heart 
disease since 1984.  Dr. F.T. stated in March 2010 that the 
Veteran had been known hypertensive for 20 years.  Dr. F.T. 
made no comment about the etiology of the Veteran's heart 
disease in any of his statements.

A December 2005 statement from a Philippine Army corporal 
noted that the Veteran had ischemic heart disease after his 
discharge from service.

A December 2005 joint affidavit from what appears to be 
acquaintances of the Veteran indicates that they knew the 
Veteran had ischemic heart disease and peptic ulcer disease 
upon discharge from service.
	
	Although a private physician stated in February 2005 that the 
Veteran had heart syndrome as a result of the fragments of 
the holocaust of World War Two, the Board does not find this 
medical opinion to have much probative value.  This physician 
did not give a description of the Veteran's medical history 
and  he did not provide a rationale for his opinion.  
	
The Board finds a December 2009 opinion of a VA physician 
that the Veteran's current heart disease is unrelated to 
service to be highly probative, because his opinion was based 
not only on examination of the Veteran, but also on a 
complete review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion).  The VA physician gave a detailed medical 
history of the Veteran, in particular noting that physical 
examination in September 1945 was normal and that heart 
disease was not medically shown until many years after 
discharge.  

In this case the most probative medical evidence indicates 
that the Veteran did not develop ischemic heart disease as a 
result of service.  The VA physician provided rationale for 
his medical opinion, and pointed to the evidence which 
supported the opinion.  Under the circumstances, the Board is 
of the opinion that the probative medical evidence of record 
establishes that the ischemic heart disease is not related to 
service.  

The Board acknowledges the Veteran's statements and those of 
his fellow servicemen and friends asserting that the Veteran 
had heart disease during service, or immediately following 
service; however, the Board rejects those assertions.  
Significantly, as lay persons, they are not competent to 
diagnose ischemic heart disease.  A medical question of this 
complexity requires medical expertise.  That is, it requires 
medical knowledge by someone qualified as an expert by 
knowledge, skill, experience, training, or education, none of 
which the Veteran or his acquaintances possesses.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Based on the above, the Board finds that the preponderance of 
the evidence is against the Veteran's claim and that service 
connection for a ischemic heart disease, formerly 
characterized as angina pectoris, is not warranted.


ORDER

Service connection for peptic ulcer disease is granted.

Service connection for ischemic heart disease, formerly 
characterized as angina pectoris, is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


